Citation Nr: 0942617	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
November 1968 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2009, 
the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).  

The Veteran had also initiated an appeal of the initial 
rating assigned for bilateral hearing loss disability.  In 
his May 2008 Substantive Appeal, he limited his appeal to the 
matter of service connection for tinnitus.  Consequently, the 
matter of the rating for hearing loss is not before the 
Board.  


FINDING OF FACT

The Veteran's tinnitus is shown to be related to his noise 
exposure in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Service personnel and treatment records show that Veteran's 
service in the United States Navy included service on 
submarines.  His service treatment records, including his 
September 1970 service separation examination report, are 
silent for complaints, findings, treatment or diagnosis of 
tinnitus.  
A December 2002 VA treatment record notes the Veteran 
reported bilateral periodic tinnitus since 1968, and a 
history of headaches, dizziness, ear infections, and itchy 
ears.  

On November 2006 VA audiological evaluation, the Veteran 
complained of bilateral tinnitus and reported that it began 
in 1968.  The examiner noted that tinnitus was a symptom, not 
a disease, and while it is commonly associated with noise 
exposure, it can also be initiated or affected by caffeine, 
nicotine, alcohol, stress, fatigue, and prescription and non-
prescription medications.  After reviewing the claims file, 
the examiner opined, "As tinnitus was not documented in [the 
veteran's] service medical records, I am unable to connect 
tinnitus to military noise exposure without resorting to mere 
speculation."  

As the November 2006 VA examiner was unable to provide an 
opinion without resorting to speculation, the Board sought an 
advisory medical opinion on the matter of whether the 
Veteran's tinnitus was related to his service.  

In his May 2008 Substantive Appeal, the Veteran reported that 
his duties during service included maintenance on submarine 
diesel motors, that his sleep quarters were next to the 
engine room, and that his tinnitus began during weapons 
training.  

The September 2009 VHA specialist's opinion states that there 
is no objective measure of tinnitus, and that the presence of 
the disorder is truly known only to the patient.  The 
examiner noted that the Veteran's account of tinnitus in this 
case places the onset of the disorder to 1968.  He also noted 
that the most common factor associated with tinnitus is 
hearing loss.  As the Veteran has been awarded service 
connection for his hearing loss related to military noise 
exposure, the possible relationship to tinnitus has been 
established for the Veteran.  Hence, the examiner opined that 
"it is at least as likely as not that the tinnitus is 
associated with [his hearing loss]."  

The Board finds that the evidence reasonably establishes that 
the Veteran's tinnitus is related to noise trauma in service.  
The Veteran is competent to provide evidence regarding 
experiencing tinnitus since ringing in the ears is a symptom 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The September 2009 VHA opinion 
considered the Veteran's history of experiencing tinnitus 
since service (although noting that the Veteran reported 
experiencing tinnitus since 1968) and his noise exposure 
during service, and concluded that tinnitus was at least as 
likely as not related to that noise exposure.  Consequently, 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


